                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

            Plaintiff,

v.                                          Case No. 18 CR 154

VAN L. MAYES,

            Defendant.


                MEMORANDUM IN SUPPORT OF MOTION TO
       DISCLOSE IDENTITY OF INFORMANT AND RELATED DISCOVERY


     The defendant has moved to compel disclosure of the identity

of all informants and declarants, whose names have been withheld by

the government.

                            PROCEDURAL HISTORY

     The defendant was charged in a five count indictment with:

Count 1: Attempted Arson, in violation of 18 U.S.C. §844(I) and 2;

Count 2: Conspiracy to Commit Arson, in violation of 18 U.S.C.

§844(m) and 2; Count 3: Possession of a Destructive Device in

Relation   to   a   Crime   of   Violence,    in   violation   of   18   U.S.C.

§924(c)(1)(B)(ii); Count 4: Possession of a Firearm/Destructive

Devices    by   a   Prohibited    Person,    in    violation   of   18   U.S.C.

§922(g)(1) and 924(a)(2); and Count 5: Making a Destructive Device,

in violation of 26 U.S.C. §5822, 5861(f), and 18 U.S.C. §2.

     On October 8, 2020, the grand jury returned a superseding



                                      1



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 1 of 29 Document 76
indictment in this matter. The superseding indictment charged the

following: Count 1: Conspiracy to Commit Arson, in violation of 18

U.S.C. §844(m) and 2; Count 2: Using a Cell Phone to Encourage

Others   to   Riot   and    Commit        Arson,      in    violation    of   18    U.S.C.

§2101(a)(2) and (3) and 2; Count 3: Possession of a Destructive

Device in Relation to a Crime of Violence, in violation of 18

U.S.C.    §924(c)(1)(B)(ii);             Count   4:        Taught   Others    the    Use,

Application, and Making of Molotov Cocktails in Furtherance of

Civil Disorder, in violation of 18 U.S.C. §231(a)(1) and 2; Witness

Intimidation, in violation of 18 U.S.C. §1512(b)(3) and (k), and 2

Count    6:   Possession        of   a    Firearm/Destructive           Devices     by    a

Prohibited    Person,      in    violation       of    18    U.S.C.     §922(g)(1)       and

924(a)(2); and Count 7: Making a Destructive Device, in violation

of 26 U.S.C. §5822, 5861(f), and 18 U.S.C. §2.

     Mr. Mayes was indicted for the alleged conduct arising from

the civil unrest which occurred between August 13 and 16, 2016, in

the city of Milwaukee, Wisconsin. Mr. Mayes, and other unnamed

individuals, are alleged to have conspired to firebomb the Seventh

District police station by using Molotov cocktails. A review of the

discovery reveals that the government’s conspiracy case, as it

relates to Mr. Mayes, is, in large measure, reliant upon government

informants and cooperators. Each of the individuals allegedly

involved became known to law enforcement within days, or weeks,

after the August 2016 events.


                                            2



    Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 2 of 29 Document 76
     In   the       afternoon      hours    of      August     13,    2016,      an   incident

occurred, wherein a young black man was shot by police in a

neighborhood which abuts Sherman Park in the City of Milwaukee. The

occurrence drew immediate response by community members, as well as

others throughout Milwaukee. Questions surrounded the shooting

regarding   the       way    in    which    it       occurred    and       whether     it   was

justified. Van Mayes arrived at the scene very shortly after being

notified that the shooting had occurred. Mr. Mayes was and is, a

community activist who ran a program in Sherman Park for young men

and women: Program the Parks. This organization provided food,

mentorship, and activities in various forms for youth in the inner

city. By various accounts, when Mr. Mayes arrived at the cordoned

off crime scene, he assisted the police in controlling the crowd

which   had,    by     that       time,    become      significantly          agitated.      He

attempted      to    broker       between       the    police        and   the    deceased’s

relatives, an opportunity to view the young man, who still was

lying in a yard.

     In the evening hours of August 13, elements both within the

community and outside of Milwaukee, began to assemble and voice

their opposition,           to    what    was       believed    to    be   an    unjustified

shooting of a young black male. As the evening progressed, the

crowd became more agitated, louder, and more aggressive. The

composition of the individuals who were expressing their concern

and/or anger varied from location to location. At one juncture, a


                                                3



    Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 3 of 29 Document 76
BP station, situated on the corner which abuts Sherman Park, was

set on fire and completely destroyed. During the evening, other

incidents of arson, destruction of property, and physical assaults

occurred. Commercial properties were entered, looted, and rendered

unusable. They include a beauty supply store, cell phone outlet,

bank, and grocery store.

     During the arson of the BP station, two noteworthy events

occurred. The employees of the station attempted to hide in the

register area to avoid the crowd and the violence. Witnesses have

stated that Mr. Mayes assisted in saving and rescuing the employees

from immediate danger. Additionally, a camera crew from a local

newspaper was chased by an angry group of individuals. Mr. Mayes

again, is credited for saving these individuals from assault and

removing them to safety.

     Witnesses   who   viewed   the   BP   arson   have   stated   that   the

conflagration was initiated by use of an inflaminate, and more

particularly, Molotov Cocktails. Various witnesses have indicated

that Charles Edwards was responsible for bringing the incendiary

devices to the station and distributing them to those who used them

as weapons against the station. The prosecution does not allege

that Mr. Mayes participated in acts of arson which occurred on

August 13 or 14, 2016.

     Other events occurred on August 14, 2016 which reflected the

state of unrest in the City of Milwaukee. They are now referred to


                                      4



    Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 4 of 29 Document 76
as the riots of 2016. The National Guard intervened at the request

of the Governor. There was vast media coverage throughout much of

the country. The specifics of the allegations in the instant

indictment are that Mayes conspired with Edwards and other adults

and juveniles to engage in a plan by which the Seventh District

Police Station would be attacked. It is theorized that rocks would

be thrown at police officers who were standing guard over the

station. This conduct, according to the plan, would create a

diversion, which would allow the building itself to be attacked by

Molotov Cocktails, which were to be thrown by members of the

conspiracy.

     Through   the    course    of   the   investigation,   witnesses   have

claimed that the intended assault on the precinct did not take

place because one or more individuals believed the police presence

to be too significant. They maintained that the attack was called

off when considering these observations. It is further the claim of

the prosecution that the assembly of the Molotov Cocktails occurred

on the evening of August 15, 2016 at Charles Edwards’ apartment and

that the defendant provided empty glass bottles from his home, or

from events at Sherman Park, together with material to be used as

wicks   for   the    devices.   The    conspirators,   according   to   the

government, include a variety of adults and juveniles.

     Mr. Mayes has, at all times, denied involvement in the plan.

However, various individuals have given statements which directly


                                       5



    Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 5 of 29 Document 76
implicate Mr. Mayes in the planning the assault, as well as

acquiring and assembling the incendiary devices. Witnesses have

maintained that he enlisted the juveniles with whom he interacted

in the youth program at Sherman Park. At least one of the CIs has

stated that Mayes had plans of violence for the City of West Allis.

     Several weeks after the conspiratorial evening at Edwards’

residence, Edwards was arrested in Sherman Park. Edwards is a

paraplegic,      who   was   at    all   times     confined    to   an   electric

wheelchair. According to the witnesses, he fancied himself to be

one of the leaders in Sherman Park’s youth programs and a guiding

force for the participants. His arrest occurred when his wheelchair

upended while he was in the park. His belongings, which included a

quantity of cocaine and a firearm, fell to the ground. Edwards was

a convicted felon who is prohibited from ever possessing a firearm.

From this incident, the federal government charged him in Eastern

District    of    Wisconsin       Case   No.    16-CR-159,    through    various

formulations     of    indictment    with      Unlawful   Transportation    of   a

Firearm; Conspiracy to Commit Arson; 924(c); and Distribution of a

Controlled Substance. Edwards, who has now become a cooperator for

the government, has implicated Mayes as one of the principles in

the conspiracy. Through an agreement with the government, the terms

of which have been sealed, Edwards has plead guilty to some

offenses and his sentencing remains open ended.

     As    the    investigation      progressed,      many    individuals   were


                                         6



    Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 6 of 29 Document 76
interrogated in custodial settings, while others were interviewed

in a non-custodial status. Some of the individuals claimed to have

knowledge of Mayes’ direct involvement, in that they were present

at the time the plot was hatched and the bombs were made. Others

claim to have indirect information which inculpates Mayes in the

acts themselves, or the planning of the events. There is yet

another group of individuals who when questioned, either directly

excluded Mayes as a participant, or did not name him as a person

who was present or involved. These individuals’ statements are

clearly exculpatory.

     Various     individuals   who       have    given    statements,      both

inculpatory and exculpatory, were juveniles at the time. At least

one individual was interrogated on three occasions after being

placed in custody at the Milwaukee County Juvenile Detention Center

for unknown charges. Other juveniles may have delinquency records

or C.H.I.P.S. (Child in Need of Protective Services) petitions, in

relation to the events of 2016 or other matters. For the defendant,

juvenile records are only obtainable through the procedure set

forth in State v. Bellows, 218 Wis.2d 614 (Ct. App. 1998). The

process in Bellows requires a formal application to the juvenile

court,   which   will   evaluate   the    need    for    disclosure   of    the

information contained in the file. Obviously, no records can be

requested, or ultimately obtained, if the identity of the child is

unknown.   The   records   contain   a    potential      treasure   trove   of


                                     7



    Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 7 of 29 Document 76
information about the child’s history, prior record, and other

factors   which   impact   on   credibility.   They   may   also   contain

information directly related to the instant charges, including

statements about Mr. Mayes’ involvement or lack thereof.

                        INCULPATORY STATEMENTS

     The following is a summary of some of the statements made by

the confidential informants which purportedly implicate Mr. Mayes

in the conspiracy:

1.   REDACTED




                                     8



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 8 of 29 Document 76
2.   REDACTED




3.   REDACTED




4.   REDACTED




                                     9



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 9 of 29 Document 76
5.    REDACTED




                                     10



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 10 of 29 Document 76
6.    REDACTED




7.    REDACTED




                                     11



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 11 of 29 Document 76
8.    REDACTED




9.    REDACTED




                                     12



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 12 of 29 Document 76
10.    REDACTED




                                      13



      Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 13 of 29 Document 76
11.    REDACTED




12.    REDACTED




13.    REDACTED




                                      14



      Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 14 of 29 Document 76
14.    REDACTED




                                      15



      Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 15 of 29 Document 76
15.    REDACTED




16.    REDACTED




                                      16



      Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 16 of 29 Document 76
17.    REDACTED




                                      17



      Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 17 of 29 Document 76
18.    REDACTED




                                      18



      Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 18 of 29 Document 76
19.    REDACTED




                                      19



      Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 19 of 29 Document 76
                         EXCULPATORY STATEMENTS

      In addition, there are a number of individuals’ statements

whose statements would be considered exculpatory:

1.    REDACTED




2.    REDACTED




3.    REDACTED




                                     20



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 20 of 29 Document 76
4.    REDACTED




                                     21



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 21 of 29 Document 76
5.    REDACTED




6.    REDACTED




                                     22



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 22 of 29 Document 76
7.    REDACTED




                                     23



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 23 of 29 Document 76
8.     REDACTED




9.     REDACTED




10.    REDACTED




11.    REDACTED




                                      24



      Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 24 of 29 Document 76
12.    REDACTED




13.    REDACTED




                                      25



      Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 25 of 29 Document 76
14.    REDACTED




15.    REDACTED




                                      26



      Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 26 of 29 Document 76
                                   ARGUMENT

      The witnesses described herein have provided information on a

number of different topics. Some of them directly implicate Mr.

Mayes in the planning or the physical assemblage aspects of the

conspiracy. Some of the witnesses specifically inculpate other

defendants before, during, or after the events of the evening of

August 15, 2016. Other witnesses directly inculpate Edwards in the

fire bombing of the BP. Various informants are juveniles whose

records can only be obtained through the Bellows process previously

noted.

      The    individuals,   who    when    specifically   asked   about   the

participants, did not name Mayes, have effectively exculpated

Mayes. Clearly, when there are a group of individuals present at

the time a plan is designed or carried out, some of whom exculpate

the defendant and some of whom inculpate the defendant, their

identities must be revealed. Witnesses who were asked to identify

those present, and who failed to designate the defendant as a

participant, have similarly provided exculpatory information. Each

of   these    people   must   be    fully     investigated   to   determine

credibility.

      The government may seek admission of the unidentified witness’

statements on the theory that they can provide historical context

or other direct evidence. Under any theory, the defendant is

entitled to know the identity of his accusers so as to determine,


                                      27



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 27 of 29 Document 76
in   advance   of   trial,   the    accuracy        and   truthfulness     of   their

accusations. If, by example, this were a drug conspiracy case based

upon conversations captured through T-III authorized monitoring; an

admission by the defendant; controlled buys with the defendant; DNA

evidence; fingerprints; or drug notes, the co-conspirator’s and

CI’s statements might have less importance. Here, however, the need

to identify the witnesses is much greater because many of the

statements     of   the   cooperators         are   not   made   with    sufficient

particularity; are conflicting; are internally inconsistent; and

because+ there is often no corroboration.

      It is essential that the defense have an opportunity to engage

in meaningful investigation, so as to determine the credibility of

the informants and declarants. The government’s extensive reliance

on the statements of the CIs, as evidence against Mr. Mayes, makes

the need for disclosure of their identities more compelling.

Without such disclosure, counsel will have little opportunity to

effectively prepare for trial.

      Mr. Mayes has shown a genuine need for immediate disclosure

which outweighs the public interest of keeping the CIs identity

secret. See United States v. Valles, 41 F.3d 355, 358 (7th Cir.

1994)(internal citations omitted). In this case, the crime charged

is serious with substantial penalties. Mr. Mayes’ defense may lie

entirely   upon     his   ability   to    sufficiently       cross      examine   the

government informants. The possible significance of the informers’


                                         28



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 28 of 29 Document 76
testimony cannot be overstated.

     Ultimately, when the disclosure of an informer’s identity “is

relevant and helpful to the defense of an accused, or is essential

to a fair determination of a cause, the privilege must give way.”

Roviaro v. U.S., 353 U.S. 53, 60-61 (1957). In such a situation,

the trial court may require disclosure, and if the government still

refuses to disclose the identity of the CI, the court may dismiss

the case. See Id. at 61.

     Based on the foregoing considerations, Mr. Mayes hereby moves

the court to order the government to disclose the identities

forthwith.

     Dated at Milwaukee, Wisconsin, this 21st day of May, 2020.


                                  Respectfully submitted,

                                  /s/    Robert G. LeBell

                                  Robert G. LeBell, SBN: 01015710
                                  Attorney for Defendant
                                  1223 N. Prospect Avenue
                                  Milwaukee, WI 53202
                                  (414) 276-1233
                                  Fax: (414) 239-8565
                                  dorbell@ldm-law.com




                                    29



    Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 29 of 29 Document 76
